Citation Nr: 1243942	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  11-11 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for chronic toenail disorder, to include onychomycosis and fungal disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a December 2009 rating decision, the RO denied service connection for sinusitis, asthma, dermatitis, 2-PAM chloride, nail fungus, right 5th digit toe fracture, stress fracture of bilateral feet, posttraumatic stress disorder (PTSD), and right ankle condition.  The Veteran filed a notice of disagreement in January 2010 for sinusitis, asthma, dermatitis and eczema, nail fungus and PTSD.  The RO granted service connection for asthma and bilateral tinea of the feet in an April 2011 decision.  The RO issued a statement of the case in April 2011 for sinusitis, PTSD, dermatitis or eczema and nail fungus.  The Veteran filed a statement regarding her PTSD and fungus of her toes in May 2011.  The RO accepted this document in lieu of a substantive appeal for PTSD and fungus of her toes.  

When this case was before the Board in May 2012, the issues of entitlement to service connection for PTSD and fungus of the toes were adjudicated.  The Board granted service connection for PTSD and remanded the issue of service connection for fungus of the toes.  The issue of service connection for a toenail disorder, to include onychomycosis and fungal disorder, is again before the Board for further appellate action.

The issue of service connection for a 5th digit toe fracture has been raised by the record, in a November 2012 letter submitted by the Veteran.  Although this issue has previously been adjudicated by the RO, the issue of whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a 5th digit toe fracture has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

This case was previously before the Board in May 2012.  In the May 2012 remand, the Board stipulated that a new examination was warranted for the issue of service connection for chronic toenail disorder, to include onychomycosis and fungal disorder.  Pursuant to the Board's remand, the Appeals Management Center (AMC) sent a letter to the Veteran in May 2012 explaining that a VA medical facility nearest to the Veteran would be scheduling the Veteran for an examination for her toenail disorder.  The Veteran's claims file shows that an examination or appointment was scheduled for May 16, but that the Veteran cancelled the examination or appointment explaining that the problem had gone away.  It is not clear from the record whether the Veteran cancelled an appointment or the Compensation and Pension Examination scheduled by the VA medical facility.  

In a November 2012 statement, the Veteran explained that she never cancelled a Compensation and Pension examination scheduled in May 2012 or August 2012.  The Veteran further noted that she had informed the AMC that she had already had a foot examination in September 2009.  She further claimed that she never stated that "the problem had gone away".  

It appears from the record that the Veteran was either not informed or was confused that a new examination for her feet had been scheduled and requested by the Board.  For this reason, the Board finds that the Veteran should be given one more opportunity to report for the examination for chronic toenail disorder, to include onychomycosis and fungal disorder.

For the sake of clarity, the Board remanded the issue of a toenail disorder in the May 2012 because the previous examination conducted in October 2009 was inadequate because it failed to include an opinion as to the etiology of the Veteran's onychomycosis.  The Board was also unable to discern from the examination report whether the Veteran was specifically diagnosed with either chronic onychomycosis or chronic residuals thereof.  The Board also noted that the Veteran had asserted that her chronic toenail fungus incurred during an in-service rape when her assailant pushed a straight pin under her toenail until she passed out, or alternatively, from poorly draining shower facilities.  

The United States Court of Appeals for Veteran Claims has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand is required in this case.

The Veteran is advised that this examination is needed to adjudicate her claim.  Failure without good cause to report for a scheduled VA examination could result in the denial of her claim.  38 C.F.R. § 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed chronic toenail disorder, to include onychomycosis and fungal disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no chronic toenail disorder is diagnosed, the examiner should specifically state that fact.

The examiner should provide an opinion as to whether it is as likely than not (i.e., probability of 50 percent or more) that any identified chronic toenail disorder had its onset during active service; is etiologically related to the Veteran's reported in-service toenail trauma; or otherwise originated during active service.  

Send the Veteran's claim file to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran is advised that this examination is needed to adjudicate her claim.  Failure without good cause to report for a scheduled VA examination could result in the denial of her claim.  38 C.F.R. § 3.655 (2012).

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.

3.  Thereafter, ensure that development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


